       Case 3:19-cv-00479-JWD-SDJ       Document 44       04/02/20 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF LOUISIANA

LOUISIANA STATE CONFERENCE              §
OF THE NATIONAL ASSOCIATION             §
FOR THE ADVANCEMENT OF                  §
COLORED PEOPLE, et al.,                 §
                                        §
             Plaintiffs,                §
                                        §
v.                                      §     Case No. 3:19-cv-00479 -JWD-EWD
                                        §
STATE OF LOUISIANA, et al.,             §
                                        §
             Defendants.                §

       PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO
                    DEFENDANTS’ MOTIONS TO DISMISS

Arthur R. Thomas, Esq., LA Bar #12797       Alec W. Farr, Esq.*
ATTORNEY AT LAW                             awfarr@bclplaw.com
3313 Government Street                      Adam L. Shaw, Esq.*
Baton Rouge, LA 70806                       adam.shaw@bclplaw.com
(225) 334-7490                              Jason C. Semmes, Esq.*
(225) 334-7491 Facsimile                    jason.semmes@bclplaw.com
                                            BRYAN CAVE LEIGHTON PAISNER LLP
Jon Greenbaum, Esq.*                        1155 F Street NW, Suite 700
jgreenbaum@lawyerscommittee.org             Washington, DC 20004
Ezra D. Rosenberg, Esq.*                    (202) 508-6000
erosenberg@lawyerscommittee.org             (202) 508-6200 Facsimile
Brendan B. Downes, Esq.*                    *admitted pro hac vice
bdownes@lawyerscommittee.org
Jennifer N. Nwachukwu, Esq.*                Meryl Macklin, Esq.*
jnwachukwu@lawyerscommittee.org             meryl.macklin@bclplaw.com
LAWYERS’ COMMITTEE FOR CIVIL RIGHTS         BRYAN CAVE LEIGHTON PAISNER LLP
     UNDER LAW                              Three Embarcadero Center, 7th Floor
1500 K Street NW, Suite 900                 San Francisco, CA 94111
Washington, DC 20005                        (415) 675-3400
(202) 662-8600                              (415) 675-3434 Facsimile
*admitted pro hac vice                      *admitted pro hac vice

                                            Counsel for Plaintiffs Louisiana State
                                            Conference of the National Association for the
                                            Advancement of Colored People, Anthony
                                            Allen, and Stephanie Anthony
         Case 3:19-cv-00479-JWD-SDJ              Document 44       04/02/20 Page 2 of 8



                                    I.      INTRODUCTION

       Pursuant to the Court’s March 23, 2020 Notice to Counsel (ECF No. 39), Plaintiffs

Louisiana State Conference of the National Association for the Advancement of Colored People

(“NAACP”), Anthony Allen, and Stephanie Anthony (“Plaintiffs”) respectfully submit this

Supplemental Memorandum in Opposition to Defendants’ Motions to Dismiss (ECF Nos. 27 &

28). Specifically, Plaintiffs respond to this Court’s request that the parties address Martin v.

Wilks, 490 U.S. 755 (1989), particularly notes 2 and 3, and Texas v. Department of Labor, 929

F.3d 205, 210-11 (5th Cir. 2019) (and the concept of adequate representation), in light of the

State’s argument that the United States District Court for the Eastern District of Louisiana

“continues to have subject matter jurisdiction” over the subject matter of Plaintiffs’ Complaint,

because “[o]nly the district court supervising implementation of [Chisom v. Edwards, 659 F.

Supp. 183 (E.D. La. 1987), rev’d, 839 F.2d 1056 (5th Cir. 1988) (the “Chisom Decree”)] [has]

subject matter jurisdiction to modify the decree” and “[i]t is settled that a consent decree is not

subject to collateral attack.” (ECF No. 27-1, at 4, quoting Thaggard v. Jackson, 687 F.2d 66, 68

& 69 n.3 (5th Cir. 1982) (quotation omitted)).

       The short and complete answer is that the concept of collateral attack – and for that

matter the concepts of adequacy of representation and privity discussed in those cases – have no

applicability to this case, because this case in no way presents a collateral attack on the Chisom

Decree. 1 Defendants’ Motions to Dismiss should be denied.




1
        Plaintiffs have offered to stipulate that “[i]f there is any doubt on the issue of the
relevance of Chisom to this case, . . . any remedy they seek will not affect the Supreme Court
District 1.” (ECF No. 34 at 5 n.1.)
         Case 3:19-cv-00479-JWD-SDJ             Document 44       04/02/20 Page 3 of 8



                                       I.      ARGUMENT

        A.      The Complaint Does Not Collaterally Attack the Chisom Decree

        Plaintiffs here do not in any way assert that the State is not complying with the Chisom

Decree. The goal of the Chisom Decree was to cure minority vote dilution in and around New

Orleans. Nothing more. This case revolves solely around the curing minority vote dilution in

and around Baton Rouge. Thus, this case is not a “collateral attack” on the Decree. That should

end discussion of the applicability of the Chisom Decree to this case.

        Specifically, Chisom was a class action brought on behalf of “Ronald Chisom and four

other black plaintiffs and the Louisiana Voter Registration Education Crusade . . . on behalf of

all blacks registered to vote in Orleans Parish.” 659 F. Supp. at 183 The Chisom plaintiffs did

not seek to represent citizens outside Orleans Parish.

        Chisom focused exclusively on the then First District of the Louisiana Supreme Court.

At the time of suit, the Louisiana Supreme Court members were elected from six districts. Five

of the six districts elected one Justice each. However, the First District, comprised of four

parishes (Orleans, St. Bernard, Plaquemines, and Jefferson Parishes), elected two justices at-

large. The Chisom plaintiffs argued that Louisiana’s at-large system for electing Supreme Court

justices from the First District “impermissibly diluted the voting strength of the minority voters

in Orleans Parish,” Chisom v. Jindal, 890 F. Supp. 2d 696, 702 (E.D. La. 2012) (emphasis

added), because no African American had ever been elected to either of the two at-large seats

from the First District.

        As a result of the litigation, the process for electing justices to the Louisiana Supreme

Court from the First District was changed from at-large to election from two single member

districts, one of which was majority-minority. There was never an allegation in Chisom that the



                                                  2
           Case 3:19-cv-00479-JWD-SDJ           Document 44        04/02/20 Page 4 of 8



African American vote outside that district was diluted, nor did the Chisom Decree purport to

impose obligations elsewhere in Louisiana.

       This case has nothing to do with the issues in Chisom. Plaintiffs are not challenging the

elimination of an at-large system in the Orleans Parish area; nor are they are challenging the

creation of a majority-minority single member district in the Orleans Parish. And Chisom did

not concern itself in any way with the only judicial district at issue in this case: that surrounding

Baton Rouge. In no way can this case be construed to be a challenge to the Chisom Decree.

Indeed, this case contends that an additional majority-minority Louisiana Supreme Court district

can be drawn. It rightly belongs in this Court because it is not a collateral attack on the Chisom

Decree.

       B.      Martin v. Wilks and Texas v. Department of Labor, While Not Relevant,
               Support This Case Staying in This Court

       Because this case does not present a collateral attack on a prior judgment, the discussion

could end here. This Court has, however, requested that the parties address Martin v. Wilks and

Texas v. Department of Labor. Both of those cases support this Court’s retaining jurisdiction

over this case. Wilks stands for the settled propositions that in an action brought as a collateral

attack on a consent decree, “a person cannot be deprived of his legal rights in a proceeding to

which he is not a party.” Martin v. Wilks, 490 U.S. 755, 759 (1989), and Texas for the similarly

sound rule “that one is not bound by a judgment in personam in a litigation in which he is not

designated as a party or to which he has not been made a party by service of process.” Texas v.

Dep’t of Labor, 929 F.3d 205, 210 (5th Cir. 2019) (quoting Taylor v. Sturgell, 553 U.S. 880, 884

(2008)).

       The specific footnotes in Wilks that this Court asked the parties to address are consistent

with these general rules and, because this case is not a collateral attack on the Chisom Decree,


                                                  3
         Case 3:19-cv-00479-JWD-SDJ             Document 44        04/02/20 Page 5 of 8



have no real applicability here in any event. In footnote 2, the Court recognized that if a party’s

interests were “adequately represented by someone with the same interests who is a party,” a

judgment or decree may be enforced against that person. Wilks, 490 U.S. at 762 n.2 (citing

Hansberry v. Lee, 311 U.S. 32, 41-42 (1940)). But, enforcing the Chisom Decree against any of

the parties in this case has absolutely no bearing on the issues in this case. So the issue of

adequate representation has no bearing here. In any event, as noted above, the class definition in

Chisom was limited to black voters in the then First District.2

       In footnote 3, the Wilks Court expressly rejected Thaggard’s holding “that a consent

decree is not subject to collateral attack.” Thaggard, 687 F.2d 66, 68; id. at 762 n.3, instead

adopting the view that “a party seeking a judgment binding on another cannot obligate that

person to intervene; he must be joined.” Wilks, 490 U.S. 755, 763 (1989) (citing Chase National

Bank v. Norwalk, 291 U.S. 431, 441 (1934)). Again, while consistent with the conclusion that

this case belongs in this Court, the discussion has no bearing on the facts of this case, because

Plaintiffs are not, in any way, mounting a collateral attack on the Chisom Decree. Similarly, in

Texas v. Department of Labor, the Fifth Circuit considered whether a Texas federal court could

hold a plaintiff and her lawyers in contempt for filing a lawsuit in New Jersey federal court under

a Department of Labor (“DOL”) rule whose enforcement the Texas court had enjoined. 929 F.3d

205, 207 (5th Cir. 2019). The Texas court had “enjoined the [DOL’s] proposed Fair Labor

Standards Act (FLSA) Overtime Rule and specifically enjoined the DOL from implementing and

enforcing that proposed rule, pending further order of that court.” Id. After the Texas court’s

injunction, “a restaurant worker in New Jersey, sued her former employer, Chipotle Mexican

2
       The second exception discussed in footnote 2– “where a special remedial scheme exists
expressly foreclosing successive litigation by nonlitigants, as for example in bankruptcy or
probate” – is also inapplicable here. See id. (citing NLRB v. Bildisco & Bildisco, 465 U.S. 513,
529-30, n.10 (1984)).
                                                  4
         Case 3:19-cv-00479-JWD-SDJ              Document 44         04/02/20 Page 6 of 8



Grill, Inc. and Chipotle Services, L.L.C. (Chipotle), in . . . New Jersey . . . relying on the

proposed Overtime Rule.” Id. Chipotle moved in the Texas court to hold the New Jersey

plaintiff and her attorneys in contempt for violating the injunction, and the Texas court granted

the motion. Id. The Fifth Circuit reversed, finding that the injunction binds only the parties and

those in privity with them.

       Leaving aside that there is no basis to conclude that Plaintiffs here were parties or in

privity with the parties in Chisom, the overarching fact is that there is no injunction arising out of

the Chisom Decree that is in issue in this case. Defendants do not (and cannot) contend that

Plaintiffs here aided or abetted any violation of the Chisom Decree. The two cases differ so

greatly in subject matter—both in time and geography—and in the relief sought that Defendants

will never be able to demonstrate the existence of the “types of relationships sufficiently close to

justify preclusion.”3

Dated: March 30, 2020                                  Respectfully submitted,

                                                       /s/ Adam L. Shaw
                                                       By: Adam L. Shaw, Esq.*
                                                       adam.shaw@bclplaw.com
                                                       /s/ Alec W. Farr
                                                       Alec W. Farr, Esq.*
                                                       awfarr@bclplaw.com
                                                       Jason C. Semmes, Esq.*
                                                       jason.semmes@bclplaw.com
                                                       BRYAN CAVE LEIGHTON PAISNER LLP
                                                       1155 F Street NW, Suite 700
                                                       Washington, DC 20004
                                                       (202) 508-6000
                                                       (202) 508-6200 Facsimile

                                                       [Signatures continued on next page.]

3
        The 2012 litigation concerning the appointment of the Chief Justice involved a direct
interpretation of the Chisom Decree. See Chisom v. Jindal, 890 F. Supp. 2d 696, 702 (E.D. La.
2012). There was a direct nexus between the original Chisom litigation and the 2012 litigation.
Not so here. Plaintiffs do not ask this Court to interpret the Chisom Decree or alter it in any way.
                                                   5
Case 3:19-cv-00479-JWD-SDJ   Document 44        04/02/20 Page 7 of 8



                                  Meryl Macklin, Esq.*
                                  meryl.macklin@bclplaw.com
                                  BRYAN CAVE LEIGHTON PAISNER LLP
                                  Three Embarcadero Center, 7th Floor
                                  San Francisco, CA 94111
                                  (415) 675-3400
                                  (415) 675-3434 Facsimile
                                  *admitted pro hac vice


                                  /s/ Brendan B. Downes
                                  Jon Greenbaum, Esq.*
                                  jgreenbaum@lawyerscommittee.org
                                  Ezra D. Rosenberg, Esq.*
                                  erosenberg@lawyerscommittee.org
                                  Brendan B. Downes, Esq.*
                                  bdownes@lawyerscommittee.org
                                  Jennifer N. Nwachukwu, Esq.*
                                  jnwachukwu@lawyerscommittee.org
                                  LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                                         UNDER LAW
                                  1500 K Street NW, Suite 900
                                  Washington, DC 20005
                                  (202) 662-8600
                                  *admitted pro hac vice


                                  /s/ Arthur R. Thomas
                                  By: Arthur R. Thomas, Esq., LA Bar #12797
                                  ATTORNEY AT LAW
                                  3313 Government Street
                                  Baton Rouge, LA 70806
                                  (225) 334-7490
                                  (225) 334-7491 Facsimile

                                  Counsel for Plaintiffs Louisiana State
                                  Conference of the National Association for the
                                  Advancement of Colored People, Anthony
                                  Allen, and Stephanie Anthony




                              6
         Case 3:19-cv-00479-JWD-SDJ             Document 44      04/02/20 Page 8 of 8



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 30, 2020, I electronically filed the foregoing Plaintiffs’

Memorandum of Points and Authorities in Opposition to Defendant State of Louisiana’s Motion

to Dismiss with the Clerk of the Court using the CM/ECF system, which will send a Notice of

Electronic Filing to all counsel of record identified below.

       Elizabeth B. Murrill
       Solicitor General – Lead Counsel
       Angelique D. Freel
       Jeffrey Wale
       Assistant Attorneys General
       LOUISIANA DEPARTMENT OF JUSTICE
       1885 North Third Street
       Post Office Box 94005
       Baton Rouge, LA 70804-9005
       freela@ag.louisiana.gov
       walej@ag.louisiana.gov

       Jason Torchinsky
       Phillip M. Gordon
       HOLTZMAN VOGEL JOSEFIAK TORCHINSKY PLLC
       45 N. Hill Drive, Suite 100
       Warrenton, VA 20186
       jtorchinsky@hvjt.law
       pgordon@hvjt.law

       Counsel for Defendant State of Louisiana

       Celia R. Cangelosi
       Bar Roll No. 12140
       5551 Corporate Blvd., Suite 101
       Baton Rouge, LA 70808
       celiacan@bellsouth.net

       Counsel for Defendant Secretary of State

                                                      /s/ Adam L. Shaw
                                                      Adam L. Shaw




                                                 7
